C. JOHNSON, Viee-Presiding Judge,
Specially Concur.
T1 I specially concur in the well written analysis of Proposition One of the majority opinion. Every time I have the opportunity to talk to trial attorneys, district attorneys and judges, I try to comment on the problem that we experience as appellate judges when an adequate record is not made below.
12 This case exemplifies these difficulties as the record before us is lacking in three respects. First, the record is silent as to why the prosecutor offered the punishment of life without the possibility of parole before the second stage of a trial where the death penalty had been sought. Second, the record is silent as to why the trial judge-probably the most experienced capital case trial judge in Oklahoma-rejected the sentencing agreement. And third, given that this was a see-ond stage case where the defense attorney was trying to save his client's life, it was incumbent upon defense counsel to make a clear record of his client's knowing and intelligent waiver of his rights to jury sentencing and to appeal in exchange for the sentence of life without parole. I specially coneur with the Court's modification of the sentence in this case from death to life without the possibility of parole.